Exhibit On December 21, 2009, Energy Recovery, Inc.(“ERI”) completed the acquisition of Pump Engineering, LLC (“PEI”), a privately held New Boston, Michigan based company, for cash consideration of approximately $20.0 million and 1.0 million shares of ERI common stock. The following unaudited pro forma condensed combined financial data was prepared using the purchase method of accounting and was based on the historical financial statements of ERI and PEI. The unaudited pro forma condensed combined balance sheet as of September 30, 2009 combines the historical ERI and PEI balance sheets as if the acquisition had closed on September 30, 2009. The unaudited pro forma condensed combined statements of operations for the nine months ended September 30, 2009 and for the year ended December 31, 2008 combine the historical ERI and PEI statements of operations as if the acquisition had closed on January 1, 2008. The unaudited pro forma condensed combined financial statements are presented for informational purposes only and are not intended to represent or be indicative of the results of the consolidated results of operations or financial position that would have been reported had the PEI acquisition been completed as of the dates presented, and should not be taken as representative of our future consolidated results of operations or financial condition. Preparation of the unaudited pro forma financial information for all periods presented required management to make certain judgments and estimates to determine the pro forma adjustments such as purchase accounting adjustments, which include, among others, fair value of inventory and fixed assets acquired and amortization charges from acquired intangible assets. The unaudited pro forma condensed combined financial statements do not reflect any cost savings and/or operating efficiencies that we may achieve with respect to the combined companies. This unaudited pro forma condensed combined financial data should be read in conjunction with the historical financial statements and accompanying notes of PEI (contained elsewhere in this Form 8-K/A), and ERI’s historical financial statements and accompanying notes appearing in its historical periodic SEC filings including Forms 10-K and 10-Q. 1 Energy Recovery Inc Unaudited Pro forma Condensed Combined Consolidated Balance Sheet (in thousands) As ofSeptember 30, 2009 ASSETS ERI PEI Pro forma Adjustments Pro forma Current assets Cash and cash equivalents $ 74,725 $ 734 $ (20,000 ) A $ 55,459 Restricted cash 2,938 735 5,500 A 9,173 Accounts receivable, net of allowance for doubtful accounts 10,319 870 11,189 Unbilled receivables, current 6,315 - 6,315 Inventories 10,510 2,141 917 H 13,568 Deferred tax assets, net 1,950 - 1,950 Prepaid income taxes 749 - 749 Prepaid expenses and other current assets 1,515 159 1,674 Total current assets 109,021 4,639 (13,583 ) 100,077 Unbilled receivables, non-current 229 - 229 Restricted cash, non-current 2,588 - 2,588 Property and equipment, net 7,031 5,422 55 G 12,508 Intangible assets, net 309 90 10,810 C 11,209 Goodwill - - 11,476 D 11,476 Deferred tax assets, non-current, net 106 - 106 Other assets, non-current 52 52 - Total assets $ 119,336 $ 10,151 $ 8,758 $ 138,245 LIABILITIES AND STOCKHOLDERS’ EQUITY - Current liabilities: - Accounts payable $ 803 $ 435 $ 1,238 Accrued expenses and other current liabilities 4,778 1,348 300 B 6,426 Income taxes payable 38 - 38 Accrued warranty reserve 312 289 601 Deferred revenue 1,549 1,783 3,332 Current portion of long-term debt 128 269 397 Current portion of capital lease obligations 36 171 207 Total current liabilities 7,644 4,295 300 12,239 Long-term debt 245 1,596 1,841 Capital lease obligations, non-current - 418 418 Other non-current liabilities 4 - 5,500 A 5,504 Total liabilities 7,893 6,309 5,800 20,002 Stockholders’ equity: Common stock 50 - 50 Additional paid-in capital 100,749 - 7,100 A 107,849 Members' equity 4,271 (4,271 ) F - Notes receivable from stockholders (88 ) - (88 ) Accumulated other comprehensive loss (63 ) - (63 ) Retained earnings (loss) 10,795 (429 ) 129 F, B 10,495 Total stockholders’ equity 111,443 3,842 2,958 118,243 Total liabilities and stockholders’ equity $ 119,336 $ 10,151 $ 8,758 $ 138,245 2 Energy Recovery Inc Unaudited Pro forma Condensed Combined Consolidated Statement of Operation (in thousands, except per share amounts) For the nine months ended September 30, 2009 ERI PEI Pro forma Adjustments Pro forma Net revenue $ 31,280 $ 6,046 $ - $ 37,326 Cost of revenue 11,251 3,483 27 G, J 14,761 Gross profit 20,029 2,563 (27 ) 22,565 Operating expenses: - General and administrative 9,705 1,151 1,970 C, G, J 12,826 Sales and marketing 4,795 1,340 37 G, J 6,172 Research and development 2,409 440 43 G, J 2,892 Total operating expenses 16,909 2,931 2,050 21,890 Income (loss) from operations 3,120 (368 ) (2,077 ) 675 Other income (expense): - Interest expense (34 ) (71 ) (105 ) Interest and other income 59 10 69 Income (loss) before provision for income taxes 3,145 (429 ) (2,077 ) 639 Provision for income taxes 1,112 - (977 ) K 135 Net income (loss) $ 2,033 $ (429 ) $ (1,100 ) $ 504 Earnings per share: Basic $ 0.04 - - $ 0.01 Diluted $ 0.04 - - $ 0.01 Number of shares used in per share calculations: - Basic 50,120 - 1,000 51,120 Diluted 52,614 - 1,170 53,784 3 Energy Recovery, Inc Unaudited Pro forma Condensed Combined Consolidated Statement of Operation (in thousands, except per share amounts) For the year ended December 31, 2008 ERI PEI Pro forma Adjustments Pro forma Net revenue $ 52,119 $ 9,348 $ - $ 61,467 Cost of revenue 18,933 5,538 953 G, I, J 25,424 Gross profit 33,186 3,810 (953 ) 36,043 Operating expenses: - General and administrative 11,321 1,428 2,626 C, G, J 15,375 Sales and marketing 6,549 1,062 49 G, J 7,660 Research and development 2,415 369 58 G. J 2,842 Total operating expenses 20,285 2,859 2,733 25,877 Income (loss) from operations 12,901 951 (3,686 ) 10,166 Other income (expense): - Interest expense (79 ) (107 ) (186 ) Interest and other income 873 6 879 Income (loss) before provision for income taxes 13,695 850 (3,686 ) 10,859 Provision for income taxes 5,032 - (1,106 ) K 3,926 Net income (loss) $ 8,663 $ 850 $ (2,580 ) $ 6,933 Earnings per share: Basic $ 0.19 - - $ 0.15 Diluted $ 0.18 - - $ 0.14 Number of shares used in per share calculations: - Basic 44,848 - 1,000 45,848 Diluted 47,392 - 1,170 48,562 4 1. BASIS OF PRO FORMA PRESENTATION The unaudited pro forma condensed combined financial data were prepared using the purchase method of accounting and was based on the historical financial statements of Energy Recovery, Inc. (“ERI”) and Pump Engineering, LLC (“PEI”) after giving effect to ERI’s acquisition of PEI on December 21, 2009. The unaudited pro forma condensed combined balance sheet as of September 30, 2009 combines the historical ERI and PEI balance sheets as if the acquisition had closed on September 30, 2009. The unaudited pro forma condensed combined statements of operations for the nine months ended September 30, 2009 and for the year ended December 31, 2008 combine the historical ERI and PEI statements of operations as if the acquisition had closed on January 1, 2008. We account for business combinations by allocating the purchase price of an acquired company to the net tangible assets and intangible assets acquired based upon their estimated fair values and have incorporated the allocations in the unaudited pro forma condensed combined financial statements. The unaudited pro forma condensed combined financial statements are presented for informational purposes only and are not intended to represent or be indicative of the results of the consolidated results of operations or financial position that would have been reported had the PEI acquisition occurred as of the dates presented, and should not be taken as representative of our future consolidated results of operations or financial condition. Preparation of the unaudited pro forma financial information for all periods presented required us to make certain judgments and estimates to determine the pro forma adjustments such as purchase accounting adjustments, which include, among others, fair value of inventory and fixed assets acquired and amortization charges from acquired intangible assets. The unaudited pro forma condensed combined financial statements do not reflect any cost savings and/or operating efficiencies that we may achieve with respect to the combined companies. 2.
